242 F.2d 342
Anthony MAENZA, Appellant,v.UNITED STATES MARSHAL, Eastern District of Louisiana, Appellee.
No. 16215.
United States Court of Appeals Fifth Circuit.
March 21, 1957.

G. W. Gill, New Orleans, La., Chas. A. Bellows, Chicago, Ill., Gerard H. Schreiber, New Orleans, La., for appellant.
E. E. Talbot, Jr., Asst. U.S. Atty., M. Hepburn Many U.S. Atty., New Orleans, La., for appellee.
Before HUTCHESON, Chief Judge, and CAMERON and JONES, Circuit Judges.
PER CURIAM.


1
This is a companion case to No. 16,158, Maenza v. United States, 242 F.2d 339, and the parties agree that the facts of the two cases are identical.  Presented is an appeal from an order of the Court below dismissing petition by Maenza for writ of habeas corpus filed a few days before his trial in case No. 16,158.


2
The sole question involved in the hearing on the petition for habeas corpus was whether Maenza was lawfully within custody of the United States Marshal.  The return filed by the Marshal and the proof showed that a Judge of the United States District Court for the Eastern District of Louisiana had entered an order to arrest petitioner upon an indictment there returned November 3, 1955; and that a Judge of the United States District Court for the Northern District of Illinois issued a warrant of removal, upon the execution of which the Marshal assumed custody of petitioner.


3
The Judge of the Court below found that petitioner 'is before the Court now as the result of his arrest on a valid warrant which issued from this Court by Judge Wright and certainly the Court in Chicago could not determine the question of his guilt or innocence on the federal charge of fleeing to avoid prosecution'.


4
The order dismissing the petition entered upon this finding was manifestly correct, and it is


5
Affirmed.